KOHLSAAT, Circuit Judge
(after stating the facts as above). In cause No. 2047, 212 Fed. 688, 129 C. C. A. 224, decided at this term of the court, we held that the bankrupt’s principal office and residence was at Chicago, Cook county, Illinois. That being so, the only matters now presented to the court for disposition, are whether the several acknowledgments of the chattel mortgages respectively comply with the requirements of the statute.
[1] By section 2 of the Illinois mortgage act as amended in 1905 (Hurd’s Rev. St. 1$13, c. 95), it is, among other things, provided that in counties having a population of more than 200,000, chattel mortgages shall, in the absence of a justice of the peace, etc., be acknowledged before a clerk or any deputy clerk of the municipal court in the district in which the mortgagor resides.
As will he seen from the statement of facts and the finding of the referee, both mortgages were actually acknowledged before the clerk of the municipal court of Chicago in the First district of said court, in which district the bankrupt had its principal office and residence. The irregularities in the acknowledgments, if they amount to such, might be and were remedied by the evidence before the referee. Harvey v. Dunn, 89 Ill. 585; Gilbert v. Sprague, 196 Ill. 444, 63 N. E. 993. We deem the mortgages acknowledged in accordance with the statute.
[2] The contention that the bankrupt was not empowered to borrow money is without merit. By the act in question the step taken was authorized and lawfully exercised.
[3] As to the action of the District Court upon the intervening petition of thé Partridge Eevee and Drainage District, no error has been assigned, and the same is therefore not before us.
We think the referee and the District Court were right in ordering *696the trustee to sell the mortgaged property and apply upon the balance due the bank so much of the proceeds thereof as may be necessary to satisfy the same, and, if enough for that purpose is realized on the sale after -paying costs accrued to hold the balance, if any, to abide the further order of the court.
The order of the District Court is therefore affirmed.